t c memo united_states tax_court peter r geddis petitioner v commissioner of internal revenue respondent docket no filed date michael d handlos for petitioner jeremy l mcpherson for respondent memorandum findings_of_fact and opinion swift judge respondent determined a deficiency in petitioner’ sec_2001 federal_income_tax and an addition_to_tax as follows deficiency dollar_figure - - addition_to_tax under sec_6651 dollar_figure respondent’s notice_of_deficiency also determined additions to tax under sec_6651 and sec_6654 which additions respondent conceded at trial the issues for decision are whether petitioner for is entitled to a dollar_figure long-term_capital_loss carryforward from whether petitioner is liable for an addition_to_tax under sec_6651 for failure to timely file hi sec_2001 federal_income_tax return unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner was a resident of danville california in petitioner with frank garza jr garza an accountant and aggressive investment adviser began putting together a proposal to develop in trieste italy a fully functioning digital city trieste project under the trieste project there was to be developed and installed in trieste italy where garza’s brother-in-law played professional basketball a broadband fiber optic network that would provide residents of trieste with high speed internet access to financial cultural and community information and to other telecommunications services the proposed trieste project involved development of an infrastructure and the software applications necessary to qualify trieste as a digital city apparently the proposed trieste project was approved by italian government officials and organizations telcom-italia one of italy’s major telecommunications corporations and ibm- italy were to be involved in the trieste project in late and funds were raised and various aspects of the trieste project were begun in meetings and negotiations were held with government leaders and local businessmen and with officials of telecom-italia and ibm-italy also certain construction activities relating to the trieste project were undertaken for example some of the streets in trieste italy apparently were dug up in preparation for the installation of fiber optic cable adrical inc adrical a delaware corporation formed on date was involved in aspects of the management of the trieste project the record does not reflect who invested in adrical who owned the stock of adrical who filed the incorporation papers for adrical who the corporate officers of adrical were or how much money was invested in adrical in on a monthly basis in connection with the trieste project petitioner garza other consultants and interpreters began traveling to trieste italy in petitioner made two or three additional trips to trieste in july of the trieste project began to collapse apparently due to a lack of funds and to dissension between garza and other personnel by the end of july of petitioner had terminated his involvement in the trieste project and any further association with adrical by the end of the trieste project had fully collapsed and adrical’s involvement in the project was terminated in september of adrical for the first time was registered to conduct business in california the record herein is unclear as to what california business activity if any adrical proposed to conduct on date wells fargo bank wells fargo made a dollar_figure loan to peter geddis inc pgi petitioner’s wholly- owned corporation which petitioner had incorporated in in california under the terms of this loan payments of principal and interest were to be paid_by pgi by way of monthly withdrawals from pgi’s bank account petitioner signed the loan agreement between wells fargo and pgi as personal guarantor in and respectively wells fargo withdrew dollar_figure and dollar_figure from pgi’s bank account in repayment of principal due on the dollar_figure wells fargo loan the record herein does not indicate whether pgi defaulted on this loan or whether wells fargo called upon petitioner to make payments on the pgi loan under his personal guarantee on or about date petitioner and his wife timely filed their joint federal_income_tax return on their joint federal_income_tax return petitioner and his wife did not attach a schedule d capital_gains_and_losses and no capital_loss for was claimed thereon for petitioner and his wife did not file a timely federal_income_tax return on date respondent mailed a notice_of_deficiency to petitioner with respect to petitioner’ sec_2001 federal_income_tax liability on date after receiving the above notice_of_deficiency petitioner and his wife untimely filed a joint federal_income_tax return on which return petitioner and his wife reported various items of income and claimed various deductions including the dollar_figure long-term_capital_loss carryover from at issue herein on their federal_income_tax return petitioner and his wife provided no explanation as to why the dollar_figure long-term_capital_loss carryover from was claimed thereon inasmuch as they had not reported a long-term_capital_loss on their joint federal_income_tax return at trial petitioner’s accountant stated that the dollar_figure amount of the claimed long-term_capital_loss carryover was not precise and was based on an estimate as of the date of the trial petitioner and his wife have not filed an amended federal_income_tax return for and petitioner and his wife have not otherwise claimed a long-term_capital_loss for opinion under sec_165 securities which are capital assets that become worthless during a taxable_year are treated as a loss from the sale_or_exchange on the last day of the taxable_year of a capital_asset sec_165 for purposes of sec_165 a security is defined as either a share of stock in a corporation or a right to subscribe for or to receive a share of stock in a corporation sec_165 to qualify for a capital_loss deduction under sec_165 a stock interest in a corporation must be wholly worthless sec_1_165-5 income_tax regs whether a stock 1the definition of security under sec_165 also includes certain debt instruments not relevant to this case interest in a corporation is worthless and the taxable_year in which such worthlessness occurs are questions of fact with respect to which petitioners generally bear the burden_of_proof rule a 326_us_287 290_us_111 further taxpayers are expected to maintain adequate_records to substantiate claimed losses sec_6001 generally a stock interest in a corporation will be treated as wholly worthless when the underlying corporation has no liquidation value and no foreseeable value 113_f3d_984 9th cir revg tcmemo_1995_265 38_bta_1270 affd 112_f2d_320 7th cir the absence of any foreseeable value ordinarily is established by some identifiable_event in the corporation’s life delk v commissioner supra pincite 71_tc_955 morton v commissioner supra pincite petitioner claims that in july of he received through pgi as his nominee a dollar_figure loan from wells fargo and that he transferred this dollar_figure in loan proceeds to garza who in turn transferred the dollar_figure to adrical on petitioner’s behalf petitioner does not assert that the burden_of_proof should shift to respondent under sec_7491 petitioner alleges that this transfer gave him a stock interest in adrical petitioner then claims that the dollar_figure wells fargo loan proceeds pgi received in were received by pgi only as his nominee and that the dollar_figure was used by him to refinance in his own behalf the previously mentioned dollar_figure wells fargo loan based on his alleged stock interest in adrical and adrical’s alleged worthlessness by the end of under sec_165 petitioner claims that in he incurred an approximate dollar_figure long-term_capital_loss relating to his claimed stock interest in adrical giving rise to the dollar_figure estimated long- term capital_loss_carryover claimed on his and his wife’ sec_2001 federal_income_tax return the evidence herein does not adequately substantiate that petitioner made an investment of any kind in adrical petitioner did not produce adequate documentation or witnesses to verify what if anything he invested in adrical some of the records petitioner did produce are inconsistent with petitioner’s explanation for the transactions before us twice in his testimony petitioner acknowledged that he was unsure of the accuracy of some of the records produced various bank records were introduced into evidence but they were incomplete lacking proper identification and missing pages for example a business lending agreement relating to the dollar_figure wells fargo loan to pgi in presumably a three- page document is missing page two the key page which would appear to have detailed how the dollar_figure loan proceeds were disbursed further the bank records which were produced at trial relate only to the existence and repayment of loans in which petitioner allegedly participated but do not indicate that a transfer was ever made by petitioner to garza or by garza to adrical on petitioner’s behalf even if originals of certain of the documents relating to petitioner’s alleged stock investment in adrical were lost as petitioner contends we are not satisfied that copies or other relevant documentation from either wells fargo pgi garza or adrical were unavailable the credible_evidence does not establish that garza on petitioner’s behalf ever contributed any funds to adrical in fact adrical was not incorporated until september of more than a year after the time petitioner allegedly transferred funds to garza for garza to invest in adrical on petitioner’s behalf also petitioner has not offered any corporate or public records corroborating that he had an ownership_interest in adrical without such evidence the record simply does not support a finding that petitioner made any investment in adrical even if petitioner had substantiated that he made an investment in adrical in order to claim a worthless_security loss under sec_165 petitioner also had to establish that he received a stock interest in adrical and that the stock became worthless in petitioner has not presented evidence that establishes that he was a stockholder in adrical at trial in response to questions from the court petitioner acknowledged that he did not receive stock certificates in adrical that he did not know his percentage ownership_interest in adrical that he did not know whether he was an officer of adrical and that in hindsight he was not sure that he was a stockholder of adrical further petitioner repeatedly testified that garza was obligated to repay funds petitioner transferred to garza suggesting that any such funds constituted a loan to garza not a stock investment made by garza on petitioner’s behalf 3petitioner cites jensen v commissioner tcmemo_1993_ affd 72_f3d_135 9th cir for the proposition that petitioner is not required to produce evidence that he owned stock in adrical inc petitioner fails to differentiate between a theft_loss under sec_165 which was the case in jensen and a worthless_security loss under sec_165 the latter of which requires affirmative evidence that the loss resulted from a security investment additionally petitioner has not established that adrical’s stock became worthless in petitioner has not offered any evidence of the financial condition of adrical in there simply is no evidence before us to support a finding that adrical had no liquidation value as of the end of petitioner argues that the collapse of the trieste project is an identifiable_event establishing that his investment in adrical had become worthless petitioner however has not provided any evidence upon which we can determine that adrical was rendered worthless as a result of the failed trieste project to the contrary the registration of adrical in to do business in california after termination of the trieste project indicates that management of adrical anticipated activities in california which might have created future value for adrical based on petitioner’s testimony and the lack of evidence herein it has not been established that petitioner owned stock in adrical nor that adrical stock became worthless in petitioner has not established his entitlement to a sec_165 capital_loss in nor to the claimed capital_loss carryforward in relating to adrical sec_6651 imposes an addition_to_tax for failure to timely file a federal_income_tax return unless such failure is due to reasonable_cause and not to willful neglect whether reasonable_cause exists to avoid imposition of the addition_to_tax involves a question of fact 469_us_241 n a pending criminal investigation does not constitute reasonable_cause for failing to file a tax_return when due 834_fsupp_669 d n j affd 9_f3d_1539 3d cir under sec_7491 respondent has the burden of production with respect to the sec_6651 addition_to_tax 116_tc_438 to meet his burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose the addition_to_tax id once respondent meets that burden of production however the taxpayer continues to have the burden_of_proof with regard to whether respondent’s determination of the penalty is correct rule a higbee v commissioner supra respondent has satisfied his burden of production by establishing that petitioner was required to file a tax_return for and that petitioner did not file that return until june of petitioner at trial acknowledged that he knew that he was required to file hi sec_2001 federal_income_tax return despite his involvement in a criminal tax investigation petitioner is liable for the sec_6651 addition_to_tax we have considered all arguments made herein and to the extent not addressed we conclude that they are without merit or are irrelevant to reflect the foregoing decision will be entered for respondent
